PER CURIAM.
The trial court’s order dismissing the plaintiffs complaint with prejudice for failure of the plaintiff to file an amended complaint within the time allotted by court order is reversed on the authority of Kozel v. Osten-dorf, 629 So.2d 817 (Fla.1994) (corrected opinion). That decision now requires a trial court to consider six factors prior to determining the appropriate sanction for a plaintiffs failure to amend within the time specified by court order. Any final dismissal of a defaulting plaintiff, or the record upon which it is based, should demonstrate that the decision to dismiss conforms with the Kozel factors.
As emphasized in that opinion, our supreme court is concerned with efficiency in the judicial system at all levels. When attorneys fail to adhere to filing deadlines and other procedural requirements, the trial courts, where appropriate, should utilize fines, public reprimands and contempt orders to expedite the progress of cases.
REVERSED and REMANDED.
DAUKSCH and COBB, JJ., concur.
GRIFFIN, J., concurs specially with opinion.